Title: To Thomas Jefferson from Richard Rush, 22 January 1825
From: Rush, Richard
To: Jefferson, Thomas


Dear Sir
London
January 22. 1825.
I yesterday received from Mr Bowring the enclosed letter and packet to your address, which I have great pleasure in forwarding. Mr Bowring, with whom I have had much intercourse in this country, is a man of talents and attainments, of liberal opinions in government, and of good feelings towards the United States. He has a connexion with the Westminster Review, a new periodical work established in London on principles opposed to those aristocratical ones by which the Edinburg and Quarterly reviews, the former generally the latter always, have been distinguished.The absorbing news of the day here is, the intended recognition of some of the new American states by great Britain, viz, Mexico, Colombia and Buenos Ayres. This measure displeases the continental powers and will increase the coolness between them and Britain; but I have no belief that it will end in any hostile interference on their part against the new states.Permit me dear sir to renew to you the assurances of my affectionate and highest respect.Richard Rush